Citation Nr: 1739169	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.

This matter is on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was initially before the Board in May 2014 when the claim was remanded for further development.  The RO most recently issued a supplemental statement of the case in November 2014, and the appeal is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

The Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.  Specifically, the RO must be afforded the opportunity to review the VA treatment records and May 2017 Heart Conditions Disability Benefits Questionnaire recently associated with the Veteran's claims file, following the most recent recertification of the Veteran's case to the Board.  Significantly, waiver of these additional documents has not been provided.  See 38 C.F.R. §§ 19.31, 20.1304 (2016).  While the Veteran signed a November 2014 general waiver of evidence, regarding evidence he chooses to submit, he did not indicate that he waived RO initial review of additional records obtained through other development.  

In February 2017, in an effort to avoid having to remand the Veteran's case again, the Board attempted to obtain this waiver by soliciting a new Informal Hearing Presentation (IHP) from the Veteran's most recently appointed representative, the Veterans of Foreign Wars of the United States.  At that time, it was requested that the recently appointed representative determine whether or not the Veteran was willing to waive RO review of this additional medical evidence.  An August 2017 IHP was obtained.  However, no waiver was included.  

Without a written waiver of initial RO consideration of the additional evidence, the appellant's claim must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, review the newly submitted evidence (since the November 2014 Supplemental Statement of the Case) and readjudicate the appellant's claim. 

If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




